870 F.2d 93
ATLANTIC AVENUE OIL & GAS, LTD., Plaintiff-Appellant,v.TEXACO REFINING AND MARKETING INC. and Amoco Oil Company,Defendants-Appellees.
No. 889, Docket 88-9049.
United States Court of Appeals,Second Circuit.
Argued March 13, 1989.Decided March 30, 1989.

Hewitt L. Rubel, New York City (Maggin & Swan, New York City, of counsel), for plaintiff-appellant.
Joseph P. Foley, White Plains, N.Y., for defendant-appellee, Texaco Refining and Marketing Inc.
Richard R. Lutz, New York City (Michael S. Belohlavek, Mathew S. Rosengart, Townley & Updike, New York City, of counsel), for defendant-appellee Amoco Oil Co.
Before MESKILL and NEWMAN, Circuit Judges, and CONBOY,* District Judge.
PER CURIAM:


1
This is an appeal from a judgment of the United States District Court for the Eastern District of New York, Nickerson, J., denying the motion of plaintiff-appellant Atlantic Avenue Oil & Gas, Ltd. for a preliminary injunction and dismissing its complaint.


2
The judgment of the district court is affirmed substantially for the reasons set out in Judge Nickerson's opinion below, 699 F.Supp. 27 (E.D.N.Y.1988).



*
 Honorable Kenneth Conboy, United States District Judge for the Southern District of New York, sitting by designation